                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JORGE ROQUE,                                                   :
    Plaintiff,                                                 :
                                                               :   CIVIL ACTION NO. 1:16-CV-2506
              v.                                               :
                                                               :   Judge Sylvia H. Rambo
CAPTAIN MICHAEL L.                                             :
OTT, et al.,                                                   :
     Defendants.                                               :
                                                               ORDER
              This is a pro se civil rights action filed by Jorge Roque, a State inmate

currently incarcerated at SCI Camp Hill. Roque raises claims pursuant to 42 U.S.C.

§ 1983 against the Defendants for violations of his Eighth Amendment rights.

Before the Court for disposition is Magistrate Judge Martin C. Carlson’s Report and

Recommendation (ECF No. 51), which recommends denying the Defendants’

Motion for Summary Judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure (ECF No. 34). Objections to the Report and Recommendation were due

by February 19, 2019, but no such objections have been filed.1

              In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),


                                                            
1
 On February 7, 2019, the Defendants filed a Motion to Take Deposition from Plaintiff Jorge
Roque (ECF N. 52), which Magistrate Judge Carlson granted by Order entered that same day
(ECF No. 53).
advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).        Following an

independent review of the record, the Court is satisfied that the Report and

Recommendation contains no clear error, and will therefore adopt the Report and

Recommendation to deny the Defendants’ Motion for Summary Judgment.

Accordingly, IT IS HEREBY ORDERED THAT:

      1.    The Report and Recommendation (ECF No. 51) is ADOPTED.

      2.    The Motion for Summary Judgment (ECF No. 34) is DENIED.

      3.    The court will attempt to obtain counsel to assist Plaintiff in the course

            of the trial.

      4.    A separate Order will issue setting a trial date.


                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: March 20, 2019




                                          2
